DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Claims 1-22 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
Regarding claim 22, the instant claim recites means for specifying means for specifying 2D diffractive optical devices via an optimization process; means for initializing layer design of multiple layers of a diffractive optics element;   means for receiving a user-defined output of multiplexed fields with corresponding input of multiplexed fields; and means for forward propagating the input multiplexed fields to obtain the output fields.  Applicant’s Figure 14 (detailed in ¶101-114) appears to disclose a general purpose computing system and associated modules for carrying out the required functional language.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8, 9, 11, 15, 18-21 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 7 and 16, the specification and claims contemplate azimuth selectivity and/or azimuth rotation. It is not clear or definite to one of ordinary skill in the art if such rotation corresponds to 1) selectivity on the basis of polarization direction of the electric field, or 2) selectivity / generation of a Bessel beam, or 3) orbital angular momentum modulation / discrimination of the incident wave. The specification does not appear to provide distinguishing disclosure among these possible interpretations of “azimuth” (see Applicant’s specification, ¶7). Each of these interpretations has been considered in 
Regarding claim 8, the claim recites ahree dimensional optical element including stratified layers spatially separated. It is not clear or definite to one of ordinary skill in the art if the “3D diffractive optical element” is a single structure (as a single multilayer element) or a plurality of structures cascaded along an optical axis (as defined by Applicant’s Fig. 1B and ¶54-55, “emulating a 3D optical element”). Accordingly, it is not clear or definite to one of ordinary skill in the art as to whether the system recites a single optical element or emulates the performance thereof.
Regarding claim 9, the claim now requires the optical element, or perhaps a stack of DOEs emulating such, to be implemented in a spatial light modulator. The scope of the claim is unclear to one of ordinary skill in the art. Claim 10 appears to resolve such ambiguity by specifying the structure of the SLM.
	Regarding claim 11, no first optical mask is recited, and therefore lacks antecedent basis.
	Regarding claim 15, MPEP 2173.05(g) indicates that when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008). Similarly with the indefiniteness of ‘fragile’ in the cited case law, it is not clear or definite to one of ordinary skill in the art what characteristics the PSFs must exhibit in order to carry out the claimed functional language. Insofar as the prior art exhibits separate imaging properties for different optical parameters (frequency, polarization, etc.) and thus inherently a distinct PSF therefor, it will be considered to meet the claim.
	Regarding claim 18, MPEP 2173.05(g) indicates that when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 
Regarding claim 19, MPEP 2173.05(g) indicates that when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008). Similarly with the indefiniteness of ‘fragile’ in the cited case law, it is not clear or definite to one of ordinary skill in the art what characteristics the 3D optical element, be it of integral or separated layers, must exhibit in order to carry out optogenetic excitation.
	Regarding claim 20, MPEP 2173.05(g) indicates that when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008). Similarly with the indefiniteness of ‘fragile’ in the cited case law, it is not clear or definite to one of ordinary skill in the art what characteristics the 3D optical element or the system incorporating it, be it of integral or separated layers, must exhibit in order to carry out a cryptographic, security, anti-counterfeiting, or optical lock functionality.
Regarding claim 21, MPEP 2173.05(g) indicates that when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008). Similarly with the indefiniteness of ‘fragile’ in the cited case law, it is not clear or definite to one of ordinary skill in the art what characteristics the 3D optical element, be it of integral or 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-14, 16, 17, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Popovich ‘960 (US 20010013960 A1).
Regarding claim 8, Popovich ‘960 teaches a system (Figs. 18-19, ¶122-140, Three-dimensional projection system using switchable holographic optical elements) comprising: 
an input light source (310); and 
a three-dimensional (3D) optical element (320A) illuminated by a light generated by the input light source, wherein the 3D diffractive (inherent, holographic, see also ¶15) optical element includes stratified layers spatially separated (322, 323, etc.), and wherein as light propagates though the 3D diffractive optical element (Fig. 19), an amplitude and/or phase are modulated by each of the multiple cascaded layers (inherent as the elements are holographic, and all materials absorb).
Regarding claim 9, Popovich ‘960 teaches the system of claim 8, wherein the cascaded layers are implemented in a spatial light modulator (¶128).  
Regarding claim 10, Popovich ‘960 teaches the system of claim 8, further comprising a spatial light modulator that is spatially divided to accommodate different layers (321, 322, 323, etc.) and ¶128, switched HOEs).  
Regarding claim 11, Popovich ‘960 teaches the system of claim 8, wherein the 3D optical element includes multiple optical layers (320A) cascaded such that at least one layer (e.g. 321) is placed a given distance from an image plane of a second optical mask (e.g. 323) (Fig. 19).  
Regarding claim 12, Popovich ‘960 teaches the system of claim 8, wherein the 3D optical element includes multiple optical layers cascaded such that at least one layer is placed in a plane that is not an image plane nor a Fourier plane (¶16, the elements can be switched to change focus, i.e. are operable to be in a plane that is not an image plane of the next layer).  
Regarding claim 13, Popovich ‘960 teaches the system of claim 8, wherein the stratified layers include a diffractive optical element (¶15), a phase mask (¶50), an amplitude mask, an amplitude/phase mask, gray-level masks, graded index of refraction structures (¶110, ¶115, ¶128, refractive index modulation), aspheric elements (¶13, fairly suggested by “complicated” ), lenses (¶13), prisms, gratings (¶13), or mirrors (¶13). 
Regarding claim 14, Popovich ‘960 teaches the system of claim 8, wherein the layers operate in transmission (¶129), reflection (¶129) or a combination of both (¶129).  
Regarding claim 16, Popovich ‘960 teaches the system of claim 8, wherein the 3D optical element generates at least one of the following: frequency selective waves (¶131), space variant waves (sequitur, lest no image be projected), angularly selective waves (¶129, Bragg type HOEs that are angularly sensitive), azimuthally selective waves (¶133, polarization selective), or modes matched in frequency or spatial shape to an optical waveguide or optical fiber (¶118, suitability of the switched HOEs for optical fiber switches; see also ¶133-134, application of the present embodiment to multiplexing of polarizations and frequencies).  
Regarding claim 17, Popovich ‘960 teaches the system of claim 8, wherein the 3D optical element is configured to multiplex modes (considered as s and p polarization) (¶133-134, each of the HOEs 321, 322, etc. discriminating by polarization and wavelength to focus the color image; considered as multiplexing wavelengths by polarization i.e. multiplexed modes) input into an optical waveguide or optical fiber (¶118).  
Regarding claim 21, Popovich ‘960 teaches the system of claim 8, and further discloses wherein the 3D optical element is used as an optical memory for storage of information or in generation of optical interconnections (¶118, ”reprogrammable N.times.N optical interconnects for optical computing” being considered as interconnections identically, and a memory per its reprogrammability; and “holographic image storage and retrieval”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mendlovic (US 6343307 B1) in view of Piestun (Wave fields in three dimensions: analysis and synthesis), evidenced by Rosen (Synthesis of nondiffracting beams in free space)1.
Regarding claim 1, 6, and 22, Mendlovic teaches a method to generate 3D diffractive functionality via 2D diffractive device layers (C. 5, ll. 57-63), the method comprising: 
receiving a user-defined output of wave fields (C. 5, ll. 57-63, the desired three dimensional light distribution) with corresponding input of a plane wave (C. 5, ll. 57-63, the desired three dimensional light distribution and the incident plane wave for reconstruction); 
forward propagating an input of the plane wave to obtain output fields (Fig. 2, C. 5, ll. 57-63, C. 8, ll. 45 – C. 9 ll. 59); and 
C. 6 ll. 65 – C. 7 ll. 12, minimization of error functional) to achieve a desired 3D functionality (Fig. 2, C. 5, ll. 57-63, “such that the diffractive optical element produces, under free space propagation, a desired three-dimensional light distribution”).  
Mendlovic also discloses means for performing the above cited method, i.e. “an article of manufacture including one or more computer readable media that embody a program of instructions for synthesizing a desired light beam, wherein the program of instructions, when executed by a processor, causes the processor to calculate a two-dimensional light filter for an optical element, the two-dimensional light filter being such that the optical element produces under free space propagation, in response to illumination thereof, a three-dimensional light distribution that approximates the light distribution of the desired light beam.”
Mendlovic does not explicitly show that the desired three dimensional output of wave fields (i.e. Mendlovic’s desired three dimensional light distribution) is itself multiplexed, or is determined from multiplexed input fields.
Piestun explicitly shows a desired three dimensional output of multiplexed wave fields determined from multiplexed input fields (p. 1841, C. 1, “A wider set of distributions can be attained, for example, if frequency multiplexing is implemented in a thick hologram illuminated with different wavelengths. A better coverage of the angular spectrum space can also be achieved by using several holograms lying on different orientations”; the ‘wider set of distributions’ is considered as the multiplexed output, and the ‘illuminated with different wavelengths’ is considered as the multiplexed input). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the multiplexed inputs to obtain multiplexed outputs as taught by Piestun to extend and enhance the method of Mendlovic for multiple wavelengths, e.g. full color reconstruction.
Regarding claim 2 and 5, the modified Mendlovic teaches the method of claim 1, Mendlovic discloses forward propagating the input of multiplexed fields and backward propagating the output of multiplexed fields (Fig. 2).
Mendlovic does not explicitly show the forward and backward propagation before and after each of the 2D diffractive device layers; and generating a parallel projection at each of the 2D diffractive device layers to create an updated layer deign.  
However, one of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to attempt sequential iteration of the method of Mendlovic to attain the ‘wider set of distributions’ contemplated by Piestun in order to attain multiwavelength reconstruction, i.e. full color reconstruction.
Regarding claim 3 and 4, the modified Mendlovic teaches the method of claim 1, the modified Mendlovic further discloses further comprising initializing a layer design of the 2D diffractive device layers includes setting each of the 2D diffractive device layers to have a random phase and unit amplitude (see Rosen, p. 369, C. 2, explaining the EPOCS algorithm starting from “arbitrary random aperture function”).
Regarding claim 7, the modified Mendlovic teaches the method of claim 1, and further discloses wherein the 2D diffractive device layers generate at least one of the following: frequency selective waves, space variant waves (Fig. 1), angularly selective waves (Fig. 1), azimuthally selective waves (Bessel beams as contemplated in Mendlovic, Rosen, Piestun), or modes matched in frequency or spatial shape to an optical waveguide or optical fiber (C. 11, ll. 66 – C. 12, ll. 15).

Claims 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popovich ‘960 as applied to claim 8 above, evidenced by Wikipedia2, in view of Wagner (US 20130252237 A1).
Regarding claim 15, Popovich ‘960 teaches the system of claim 8, wherein the system is configured to create at least two independent point spread functions for at least one of the following: imaging (e.g. ¶123, and since there are a plurality of HOEs for focusing differing frequencies, as in Fig. 19, and/or, ¶133-134, polarizations, there must necessarily be different PSFs and dynamic, independent foci for the different imaging components), microscopy, localization, or tracking of objects (¶164, gaze tracking).  
It is noted that although microscopy, localization, or tracking of objects are not identically disclosed by Popovich ‘960, “imaging” is clearly a component of each of these narrower applications, varying only in size of the measurement specimen or conventional image processing. See Wikipedia for the application of spatial light modulators, as disclosed by Popovich ‘960, as usable for engineering the PSF in microscopy. Wagner explicitly shows liquid crystal SLMs used to modulate phase for localization and tracking (¶499).
It would have been obvious to use the liquid crystal diffractive stratified layers of Popovich ‘960 for localization and tracking as taught by Wagner for the purpose of, e.g. improving accuracy and throughput in a cytometry measurement.
Regarding claim 19, Popovich ‘960 teaches the system of claim 8, Popovich ‘960 explicitly shows independent optical patterns (Figs. 18-19, independent projection of different wavelengths and polarizations, ¶126, projection of different cross sections) and operability for infrared wavelengths (¶164).
Popovich ‘960 does not explicitly show wherein the 3D optical element generates at least two independent optical patterns for optogenetics excitation.
Wagner teaches use of diffractive optical element to perform spatial light modulated multiwavelength measurements (¶499-501, SLM modulated quantum cascade laser, diffractive element therefor, and applicability to subcellular structures, biological samples) as applied to a DNA measurement system on the basis of optical absorption (¶151-152, ¶500-501).
It would have been obvious to use the liquid crystal diffractive stratified layers of Popovich ‘960 for localization and tracking as taught by Wagner for the purpose of, e.g. improving accuracy and throughput in measurement of the presence of tagged DNA.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popovich ‘960 as applied to claim 8, in view of Grier (US 20060163463 A1).
Regarding claim 18, Popovich ‘960 teaches the system of claim 8, and teaches creating multiple dynamic independent focused beams at different wavelengths (¶125 and ¶127, switching between a series of image planes viz. dynamic foci).  
Popovich ‘960 does not explicitly show the system wherein the 3D optical element generates at least two independent optical tweezers.  
Grier explicitly shows a holographic optical tweezer system that produces two optical trap arrays derived from separate wavelengths (Claim 3, ¶92). 
It would have been obvious to utilize the diffractive optical elements of Popovich ‘960 to generate at least two independent optical tweezers as taught by Grier in order to trap and localize samples in a cytometry system. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popovich ‘960 as applied to claim 8, in view of Popovich ‘773 (US 20160283773 A1), Popovich ‘455 (US 20140204455 A1), Joubert (US 20050052716 A1).
Regarding claim 20, Popovich ‘960 teaches the system of claim 8, but does not explicitly show wherein the 3D optical element encrypts information for application in cryptography, security, anti-counterfeiting, or optical locks.  
Popovich ‘773 teaches use of the diffractive optical elements for security applications of a contact image sensor (Abstract, ¶5-6, ¶128). Popovich ‘455 teaches use of the same to secure visibility of a display against wandering eyes (¶90). Joubert teaches use of analogous liquid crystal modulators to implement anticounterfeiting measures (¶23, ¶30, ¶82). Prasad teaches utilizing a liquid crystal SLM to modulate phase toward imparting OAM modes (¶56) as applicable in quantum cryptography (¶10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have attempted use of the liquid crystal phase modulators of Popovich ‘960 in the prior art applications thus cited and thereby attained a predictable phase modulation result in fulfillment of the prior art function.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872                                                                                                                                                                                         





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Rosen provides context of the POCS algorithm as applied to desired intensity profiles, as cited by Mendlovic, and which algorithm is relied upon by Applicant’s specification (¶52) to support the instant claim.
        2 http://web.archive.org/web/20151106133730/https://en.wikipedia.org/wiki/Point_spread_function